1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     JERRY D. POUGH,                                 Case No. 3:18-cv-00191-MMD-CBC
7                                      Petitioner,                   ORDER
             v.
8
9     WILLIAM GITTERE, et al.,
10                                 Respondents.
11

12          In this habeas corpus action, the Petitioner, Jerry D. Pough, represented by
13   appointed counsel, filed an amended habeas petition on February 28, 2019 (ECF No. 23).
14   After a 59-day extension of time, Respondents were due to respond to the amended
15   petition by June 27, 2019. (ECF No. 8 (providing 60 days for a response); ECF No. 28
16   (59-day extension).)
17          On June 26, 2019, Respondents filed a motion for extension of time (ECF No. 29),
18   requesting an extension of time to August 26, 2019—a 60-day extension—for their
19   response to the amended petition. Respondents’ counsel states that the extension of time
20   is necessary because of the complexity of the case and because of her obligations in
21   other cases. Petitioner does not oppose the motion for extension of time. The Court finds
22   that the motion for extension of time is made in good faith and not solely for the purpose
23   of delay, and that there is good cause for an extension of time.
24          The Court will thus grant the motion for extension of time, and will extend the
25   deadline for the response to the amended petition to September 10, 2019—a 75-day
26   extension. The Court grants the extension of time for 75 days, instead of the 60 days
27   requested, to forestall the need for another extension of this deadline. The Court will not
28   look favorably upon any motion to further extend this deadline.
1          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

2    29) is granted. Respondents will have until September 10, 2019, to file a response to the

3    amended habeas petition.

4          It is further ordered that, in all other respects, the schedule for further proceedings

5    set forth in the order entered June 11, 2018 (ECF No. 8) will remain in effect.

6          DATED THIS 27th day of June 2019.

7

8
                                                      MIRANDA M. DU,
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
